Citation Nr: 1135147	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for type I or type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1967 until July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alternatively contended to have type I or type II diabetes mellitus due to service.  In a February 2006 statement he claimed that he had undiagnosed type II diabetes mellitus, which manifested before his diagnosed type I diabetes mellitus.  In the May 2011 Board hearing, he claimed that his type I diabetes mellitus developed due to his conceded Agent Orange exposure in service on a direct basis.  

The Veteran received a VA examination in July 2006.  The examiner noted that the Veteran does not have type II diabetes mellitus, but had type I diabetes mellitus.  The examiner provided a general statement as to a general possibility of a relationship of type I diabetes mellitus and possible dioxin exposure.  However, the examiner did not provide an opinion as to the etiology of the Veteran's type I diabetes mellitus.  

The Veteran was not provided a proper VA examination in regards to his claim for service connection for diabetes mellitus.  Specifically, the July 2006 VA examiner did not provide an opinion as to the etiology of the Veteran's type I diabetes mellitus.  In the May 2011 Board hearing, the Veteran has also essentially since claimed that although type I diabetes mellitus involves a genetic predisposition to that disorder, environmental factors, such as Agent Orange exposure, could also start its development.  He contends that the Agent Orange exposure causing his diabetes mellitus is partially demonstrated by his late in life diagnosis of that disorder.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO/AMC should request that a VA physician review the records and provide an addendum to the July 2006 medical opinion addressing the previously discussed type I diabetes mellitus.  

The Board also notes that in a February 2006 statement he indicated that he received treatment at the VA Outpatient Clinic in Martinez, California.  No VA medical records have been associated with the claims file. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA medical records should be obtained and associated with the claims file for review.

The Board further notes that in a September 2006 letter the Veteran informed VA that there were newly available records from the John Muir Medical Group, from the early 1990's, which included his diagnosis of type I diabetes mellitus.  He further indicated that those records should be received by VA within a week.  The Veteran further asked to be informed if those records were not received.  The record does not indicate that those records were ever received or that the Veteran was ever notified of their non-receipt.  Given that these records may support the Veteran's claim, they must be requested prior to Board review of the claim. The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain, and that all attempts to procure authorized records should be documented in the file.  Additionally, if the RO/AMC proved unable to obtain records identified by the Veteran, the RO/AMC was directed to provide a notation to that effect in the claims folder and the Veteran and his representative was to be informed of any such problem.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including from the VA Outpatient Clinic in Martinez, California. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding medical records in regards to his claim, including from the John Muir Medical Group, and provide the appropriate authorizations for obtaining such records.   If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall request an addendum to the previous medical opinion and have an appropriate VA examiner, preferably a specialist in endocrinology, opine as to whether the Veteran's diabetes mellitus, type I, is at least as likely as not (that is, at least a 50-50 degree of probability) related to or had its onset in service, to include as due to his conceded in-service Agent Orange exposure.  The VA examiner should also address the Veteran's claim that the late in life onset of his type I diabetes mellitus is indicative of Agent Orange causing the disorder.

The claims folder and a copy of this remand should be made available to and be reviewed by the examiner.  The examiner shall review any newly associated medical evidence before making any determinations.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the claimed disorder.  The rationale for all opinions expressed shall be provided in a legible report.  

The rationale for each opinion must contain more than a list of facts; it shall contain a complete analysis of the facts by explaining how the facts led to the conclusion drawn in accordance with established medical principals.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


